t c memo united_states tax_court olivia scibilia petitioner v commissioner of internal revenue respondent docket no 8085-04l filed date olivia scibilia pro_se marie e small for respondent memorandum opinion laro judge petitioner petitioned the court under sec_6330 to review a determination of the commissioner’s office of appeals appeals sustaining respondent’s proposed levy upon her property respondent proposed the levy to collect federal unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule continued income taxes with additions thereto totaling approximately dollar_figure respondent has filed a motion for summary_judgment under rule to which petitioner has not responded we shall grant respondent’s motion for summary_judgment background petitioner won the lottery in in she sold for dollar_figure a portion of her interest in the future lottery payments and reported the sales_price as capital_gains income on her federal_income_tax return following an audit respondent determined that this amount was taxable as gambling income at ordinary_income tax_rates a notice_of_deficiency reflecting this determination was issued on date petitioner did not petition this court with respect to the notice on date petitioner’s tax_liability was assessed as determined in the notice_of_deficiency when she failed to pay the amount due respondent issued a notice_of_intent_to_levy on date she timely requested a sec_6330 hearing which appeals conducted telephonically with her designated representative during this hearing petitioner continued references are to the tax_court rules_of_practice and procedure we say approximately as these amounts were computed before the present proceeding and have since increased on account of interest attempted to challenge the amount of her underlying tax_liability on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy this petition followed petitioner alleges that respondent’s underlying determination as to liability is invalid because respondent did not allow her to contest her underlying tax_liability at an appeals hearing before the notice_of_deficiency was issued discussion summary_judgment may be granted with respect to any part of the legal issues in controversy if the records before the court show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 119_tc_252 respondent bears the burden of proving there is no genuine issue of material fact all facts are viewed in the light most favorable to petitioner craig v commissioner supra pincite however petitioner must do more than merely allege or deny facts she must set forth specific facts showing that there is a genuine issue for trial rule d 477_us_317 under this standard petitioner has failed to raise any genuine issue of material fact and summary_judgment is appropriate sec_6331 provides that where taxpayers refuse to pay the tax for which they are liable within days after notice_and_demand for payment the commissioner may collect such tax by levy on their property see also sec_7701 and sec_6330 provides that the commissioner cannot proceed with collection by levy until the taxpayer has been given notice and the opportunity for administrative review 115_tc_35 the court reviews nonliability administrative determinations for abuse_of_discretion 119_tc_140 114_tc_604 petitioner raises no valid legal arguments she alleges in her petition that respondent erred in not letting her argue to appeals that the subject income was properly reported and taxed as capital_gains income her argument is mistaken petitioner having received a notice_of_deficiency and having forgone the opportunity to challenge her underlying liability is barred from doing so during a sec_6330 hearing see sec_6330 petitioner does not argue that she did not receive the notice_of_deficiency she does appear to argue she had a right to a hearing with appeals before the notice_of_deficiency was issued and that respondent’s failure to conduct such a hearing invalidates the notice_of_deficiency we know of no such right under the minimal standards for notices of deficiency and hold that the notice is valid see 84_tc_1308 affd 814_f2d_1356 9th cir affd 787_f2d_939 4th cir affd sub nom 791_f2d_383 5th cir affd sub nom gaska v commissioner continued sego v commissioner supra we uphold the determination by appeals and shall therefore grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered for respondent continued 800_f2d_633 6th cir affd without published opinion sub nom becker v commissioner 799_f2d_753 7th cir affd sub nom 790_f2d_51 8th cir affd sub nom 800_f2d_987 10th cir affd sub nom 787_f2d_1541 11th cir
